

EXHIBIT 10.1
AMENDMENT FOUR TO THE
EXECUTIVE CHANGE OF CONTROL PLAN OF NEWMONT
WHEREAS, the Executive Change of Control Plan of Newmont (the "Plan") was
amended and restated by Newmont USA Limited (the "Plan Sponsor") effective
December 31, 2008; and
WHEREAS, the Plan Sponsor wishes to amend the plan by restating the definition
of "Cause" and to provide for the de novo review of any benefit claim; and
WHEREAS, Article IX of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.
NOW, THEREFORE, the Plan is hereby amended effective January 1, 2020, as
follows:
1.Article I, the definition of "Cause" is restated as follows:
“Cause” means, with respect to any Participant and as determined by the Board or
its delegate:
(i)    the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Employer or one of its
Affiliated Entities (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Participant by the Board or its delegate. Such
written demand shall identify the manner in which the Board or its delegate
believes that the Participant has not substantially performed the Participant’s
duties. ; or
(ii)    the engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Employer or any Affiliated
Entity, provided that if the Participant acts in accordance with an authorized
written opinion of the Employer’s or an Affiliated Entity’s legal counsel, such
action will not constitute “Cause” under this definition.
(iii)    In the event “Cause” is determined to exist by the Employer, and the
Participant had received payments under the Plan or otherwise been credited with
amounts under the Plan, the Employer shall be entitled to recover such amounts
from the Participant or offset such amount from any other amounts owed by the
Employer to the Participant.
2.Section 7.05, "Benefits Claims and Appeals," is restated as follows:


Section 7.05. Benefits Claims and Appeals. The Plan is not intended to be
subject to ERISA. If and only if, however, the Plan is determined to be subject
to ERISA, the intention of Newmont is that it shall be construed as a “welfare
plan,” as defined in Section 3(1) of ERISA, and this Section 7.05 shall apply.
The Administration Committee shall establish a claims and
Executive Change of Control Plan of Newmont
Amendment Four Effective January 1, 2020
Page 1 of 2

--------------------------------------------------------------------------------



appeals procedure applicable to persons eligible to participate in the Plan.
Unless otherwise required by applicable law, such procedures will provide that
any such person has not less than 60 days following receipt of any adverse
benefit determination within which to appeal the determination in writing with
the Administration Committee, and that the Administration Committee must respond
in writing within 60 days of receiving the appeal, specifically identifying
those Plan provisions on which the benefit denial was based and indicating what,
if any, information such person must supply in order to perfect a claim for
benefits. Any claim for benefits or an appeal thereof, pursuant to this Section
or otherwise, shall be reviewed on a de novo basis. Notwithstanding the
foregoing, the claims and appeals procedures established by the Administration
Committee will be provided for the use and benefit of persons who may choose to
avail themselves of such procedures, but compliance with the provisions of those
claims and appeals procedures by any such person will not be mandatory for any
such person claiming benefits upon or after a Change of Control. It shall not be
necessary for any person to exhaust these procedures and remedies upon or after
a Change of Control prior to bringing any legal claim or action, or asserting
any other demand, for payments or other benefits to which such person claims
entitlement.
3.The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.
The foregoing was adopted this 26th day of October, 2020.
NEWMONT USA LIMITED
By /s/Nancy Lipson
Name Nancy Lipson
Title Vice President
Executive Change of Control Plan of Newmont
Amendment Four Effective January 1, 2020
Page 2 of 2